845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen JANUSZEWSKI, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 88-5181.
United States Court of Appeals, Sixth Circuit.
April 21, 1988.

Before BOYCE F. MARTIN, Jr., WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241 and that respondent has filed a response.  On December 4, 1987 the U.S. Magistrate by order denied petitioner's motion that he be provided a copy of his presentence investigation report.  Thereafter, the Magistrate on January 29, 1988 entered an order denying reconsideration of the December 4 order.  Petitioner on February 5, 1988 filed a notice of appeal appealing the Magistrate's January 29 order.


3
The record does not indicate that the Magistrate in this case has been given plenary jurisdiction as provided by 28 U.S.C. Sec. 636(c)(1).  Therefore, any order entered by the Magistrate is not directly appealable to this court.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).  This court is without jurisdiction to entertain this appeal.


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.